           Case 1:20-cv-00727-DAD-EPG Document 12 Filed 12/23/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                               IN THE UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8
 9   UNITED STATES OF AMERICA,                               CASE NO. 1:20-cv-00727-DAD-EPG
10                                 Plaintiff,                ORDER CONTINUING INITIAL SCHEDULING
                                                             CONFERENCE
11                         v.
                                                             (ECF No. 11)
12   APPROXIMATELY $42,800.00 IN U.S.
     CURRENCY,
13
                                   Defendant.
14

15          On December 23, 2020, the United States filed a Request to Extend the Deadline to file a Joint

16 Scheduling Report in this forfeiture action. (ECF No. 11). The United States argues that no claimant has

17 timely appeared for the currency at issue here, and the United States intends to seek a default and then a

18 default judgment. The Court finds that there is good cause to extend the continue the scheduling

19 conference.
20          Accordingly, IT IS HEREBY ORDERED that:

21          1. The Mandatory Scheduling Conference is CONTINUED to April 5, 2021 at 10:30 a.m.

22          2. All other deadlines are modified accordingly.

23
     IT IS SO ORDERED.
24

25      Dated:     December 23, 2020                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28

29
                                                         1
30
